UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2012 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Grubb & Ellis AGA Realty Income Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS - 48.43% Agree Realty Corp. Apollo Commercial Real Estate Finance Inc. CapLease, Inc. Cogdell Spencer, Inc. Colony Financial, Inc. CommonWealth REIT Dynex Capital, Inc. Entertainment Properties Trust Hersha Hospitality Trust Hospitality Properties Trust LTC Properties, Inc. Medical Properties Trust, Inc. Starwood Property Trust, Inc. Whitestone REIT TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,644,474) PREFERRED STOCKS - 41.57% Real Estate - 41.57% Ashford Hospitality Trust, Inc. Series A, 8.550% Ashford Hospitality Trust, Inc. Series D, 8.450% CapLease, Inc. Series A, 8.125% CBL & Associates Properties, Inc. Series C, 7.750% Cedar Shopping Centers, Inc. Series A, 8.875% Cogdell Spencer, Inc. Series A, 8.5000% DDR Corp. Series I, 7.5000% (a) Glimcher Realty Trust Series F, 8.750% Glimcher Realty Trust Series G, 8.125% Hersha Hospitality Trust Series A, 8.000% Kite Realty Group Trust Series A, 8.2500% NorthStar Realty Finance Corp. Series A, 8.7500% Parkway Properties, Inc. Series D, 8.000% Sunstone Hotel Investors, Inc. Series A, 8.000% TOTAL PREFERRED STOCKS (Cost $3,477,690) COMMON STOCKS - 4.36% Real Estate - 4.36% CBRE Group, Inc. (a) Starwood Hotels & Resorts Worldwide, Inc. TOTAL COMMON STOCKS (Cost $374,870) PURCHASED OPTIONS - 1.17% iShares Dow Jones US Real Estate Index Fund Expiration: March, 2012, Exercise Price: $55.00 TOTAL PURCHASED OPTIONS (Cost $76,680) MONEY MARKET FUNDS - 1.30% Fidelity Institutional Money Market Portfolio TOTAL MONEY MARKET FUNDS (Cost $109,771) Total Investments (Cost $8,683,485) - 96.83% Other Assets in Excess of Liabilities - 3.17% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity: Real Estate Investment Trusts $ $ - $ - $ Preferred Stocks - - Common Stocks - - Total Equity - - Options: Purchased Options - - Total Options Short-Term Investments - - Total Investments in Securities $ $ - $ - $ There were no transfers into and out of Level 1 and 2 during the period ending August 31, 2011. The Fund held no Level 3 securities during the reporting period. Disclosures about Derivative Instruments and Hedging Activities The fair value of derivative instruments as reported within this Schedule of Investments as of August 31, 2011 was as follows: Derivatives not accounted for as hedging instruments Value Purchased Options $ Total $ The Effect of Derivative Instruments on income for the period June 1, 2011 through August 31, 2011 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period June 1, as hedging instruments 2011 through August 31, 2011 Purchased Options $ - Total $ - Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period June 1, as hedging instruments 2011 through August 31, 2011 Purchased Options $ Total $ Grubb & Ellis AGA U.S. Realty Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value REAL ESTATE INVESTMENT TRUSTS - 85.08% Apartment Investment & Management Co. Ashford Hospitality Trust, Inc. AvalonBay Communities, Inc. Cambden Property Trust CapLease, Inc. Cogdell Spencer, Inc. Colony Financial, Inc. Developers Diversified Realty Corp. Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Equity Residential Essex Property Trust, Inc. First Industrial Realty Trust, Inc. (a) General Growth Properties, Inc. Glimcher Realty Trust Hersha Hospitality Trust MPG Office Trust, Inc. (a) Prologis, Inc. PS Business Parks, Inc. Public Storage Simon Property Group, Inc. SL Green Realty Corp. Sunstone Hotel Investors, Inc. (a) U-Store-It Trust Ventas, Inc. Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,368,039) COMMON STOCKS - 12.80% Real Estate - 12.80% CBRE Group, Inc. (a) Forestar Group, Inc. (a) Jones Lang LaSalle, Inc. Mariott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. TOTAL COMMON STOCKS (Cost $437,054) PURCHASED OPTIONS - 1.14% iShares Dow Jones US Real Estate Index Fund 40 Expiration: January, 2012, Exercise Price: 54.00 iShares Dow Jones US Real Estate Index Fund 20 Expiration:January, 2012, Exercise Price: 55.00 TOTAL PURCHASED OPTIONS (Cost $24,260) Principal Amount Value SHORT-TERM INVESTMENTS - 0.57% Money Market Fund - 0.57% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $16,113) Total Investments (Cost $2,845,466) - 99.59% Other Assets in Excess of Liabilities - 0.41% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments $ 2,845,466 Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Real Estate Investment Trusts $ $ - $ - Common Stocks - - Total Equity - - Options Purchased Options - - Total Options - - Short-Term Investments - - Total Investments in Securities $ $ - $ - $ There were no transfers into and out of Level 1 and 2 during the period ending August 31, 2011. The Fund held no Level 3 securities during the reporting period. Disclosures about Derivative Instruments and Hedging Activities The fair value of derivative instruments as reported within this Schedule of Investments as of August 31, 2011 was as follows: Derivatives not accounted for as hedging instruments Value Purchased Options $ Total $ The Effect of Derivative Instruments on income for the period June 1, 2011 through August 31, 2011 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period June 1, as hedging instruments 2011 through August 31, 2011 Purchased Options $ Total $ Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period June 1, as hedging instruments 2011 through August 31, 2011 Purchased Options $ Total $ Grubb & Ellis AGA International Realty Fund Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 79.03% Australia - 2.27% Lend Lease Group Brazil - 7.71% Aliansce Shopping Centers SA BR Properties SA Cyrela Commercial Properties SA Gafisa SA Multiplan Empreendimentos Imobiliarios SA PDG Realty SA Empreendimentos e Participacoes Canada - 4.27% Brookfield Office Properties, Inc. Genesis Land Development Corp. (a) Melcor Developments Ltd. China - 5.45% Renhe Commercial Holdings Co. Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd Guernsey - 1.69% Raven Russia Ltd. Hong Kong - 20.13% Cheung Kong Holdings Ltd. Great Eagle Holdings Ltd. Hang Lung Properties Ltd. Shun Tak Holdings Ltd. Soho China Limited Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. Japan - 20.15% Daito Trust Construction Co. Ltd. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. Luxembourg - 2.82% Gagfah SA Norway - 3.49% Norwegian Property ASA Singapore - 7.57% CapitaLand Ltd. Singapore Land Wing Tai Holdings Ltd. United Kingdom - 0.87% Unite Group PLC United States - 2.61% Mariott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. TOTAL COMMON STOCKS (Cost $1,209,890) REAL ESTATE INVESTMENT TRUSTS- 19.27% Australia - 6.02% Dexus Property Group Westfield Group Westfield Retail Trust Canada - 1.04% Boardwalk Real Estate Investment Trust France - 3.88% Unibail-Rodamco SE (a) Great Britain - 1.72% British Land Co., PLC Japan - 2.64% Japan Hotel And Resort, Inc. 17 Netherlands - 1.10% Eurocommercial Properties NV Singapore - 2.87% CDL Hospitality Trusts TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $252,335) Total Investments (Cost $1,462,225) - 98.30% Other Assets in Excess of Liabilities - 1.70% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ASA – Allmennakskeselskap is a Norwegian term which signifies that the company is listed on the stock-exchange. NV – Naamloze Vennootschap is the Dutch term for a public limited liability company. PLC – Public Limited Company. SA – Generally designates corporations in various countries, mostly those employing the civil law. SE – Generally designates a European public company. Ltd – Limited Liability Company. The cost basis of investments for federal income tax purposes at August 31, 2011 was as follows*: Cost of investments $ 1,462,225 Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2011 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2011, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Investments in: Common Stock $ $ $
